                                                                        FILED IN OPEN COURT
                                                                        ON                    I
                                                                             · Peter A. Moore, Jr. 9
                                                                               US District Court
                                                                               Eastern District of NC
                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                             5:17-CR-00286-D
                         NO. 5:17-CR-00286-H


UNITED STATES OF AMERICA

            v.

SHELTON JAMAAL JONES

                            ORDER OF FORFEITURE

      WHEREAS,   pursuant       to   the   entry     of    a   Memorandum          of    Plea

Agreement by the defendant on March 12,                    2018 to an offense in

violation   of   21    U.S.C.    §   841 (a) (1),    and       further    evidence          of

record as presented by the Government,                   the Court finds that the

following property is hereby forfeitable pursuant to 21 U.S.C.                                §


853, to wit: a Taurus Model PTlll Millennium 9mm caliber pistol,

with serial number TVG30469, and any and all related ammunition;

and

      WHEREAS,   by virtue of said finding,                 the United States is

now entitled to possession of said property pursuant to

21 U.S.C. § 853 and Fed. R. Crim. P. 32.2(b) (3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.    That based upon the Memorandum of Plea Agreement,                              the

United States     is    hereby authorized           to    seize   the    above-stated

property,   and it is hereby forfeited to the United States for

disposition in accordance with the              law,       including destruction,

subject to the provisions of 21 U.S.C. § 853(n),                        as allowed by


                                           1
Fed.   R.   Crim.    P.   32.2(b)(3).          In accordance with Fed.              R.   Crim.

P. 32.2(b) (4) (A), this Order is now final as to the defendant.

       2.     That upon sentencing and issuance of the Judgment and

Commitment Order,         the Clerk of Court iE( directed to incorporate

a   reference       to    this   Order        of    Forfeiture     in       the    applicable

section     of   the      Judgment,      as        required   by   Fed.       R.    Crim.   P.

32.2(b) (4) (B).

       so ORDERED.        This   2.4   day of        Oc.f.o~            I   2018.




                                              C. DEVER, III
                                              United States District Judge




                                               2
